Citation Nr: 1029455	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-26 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 1955 
to April 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's claims for service connection for bilateral 
hearing loss, tinnitus, and a left knee disorder.

In December 2007, so within one year of receiving notification of 
that May 2007 rating decision, the Veteran submitted his notice 
of disagreement (NOD), but only contesting the denials of his 
claims for bilateral hearing loss and a left knee disorder.  See 
38 C.F.R. § 20.201 (2009).  The RO subsequently issued a 
statement of the case (SOC) in August 2008 concerning these two 
claims, and he responded by filing a timely substantive appeal 
(VA Form 9) in September 2008 perfecting his appeal to the Board 
of these two claims.  38 C.F.R. § 20.200 (2009).

The Board subsequently advanced these claims on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

And in July 2009 the Board issued a decision denying the claim 
for service connection for bilateral hearing loss, so that claim, 
like the claim for tinnitus, is no longer at issue.  However, the 
Board remanded the remaining claim for service connection for a 
left knee disorder to the RO, via the Appeals Management Center 
(AMC), for further development and consideration.  Specifically, 
the Board instructed the AMC to obtain additional VA treatment 
records that were potentially relevant to this remaining claim.  
And these additional records since have been obtained and put in 
the claims file for consideration in this appeal, so there was 
substantial compliance with that remand directive.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  




FINDINGS OF FACT

1.  A left knee disorder was not manifest during the Veteran's 
military service from July 1955 to April 1957 or arthritis, 
confirmed by X-ray and to a compensable level of at least 10-
percent disabling, within one year after service - meaning by 
April 1958.

2.  The Veteran's first indication of a left knee disorder was in 
April 2005, over four decades (indeed, some 47 years) later.

3.  There also is no competent and credible medical or other 
evidence etiologically linking the Veteran's current left knee 
disorder to his military service.  


CONCLUSION OF LAW

The Veteran's left knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2006, 
so prior to initially adjudicating his claim in May 2007, the 
preferred sequence.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The letter 
complied with Dingess, as well, by discussing the downstream 
disability rating and effective date elements of the claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the Board readily acknowledged 
when previously remanding this claim in July 2009, the RO 
attempted to obtain his service treatment records (STRs), 
however, they were apparently burned in a 1973 fire at the 
National Personnel Records Center (NPRC), a military records 
repository in St. Louis, Missouri.  In this circumstance, VA has 
a heightened duty to consider the applicability of the benefit-
of-the-doubt rule, to assist the Veteran in developing the claim, 
and to explain the reasons and bases for its decision.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  


But missing or damaged STRs, alone, while indeed unfortunate, do 
not obviate the need for the Veteran to still have medical nexus 
evidence supporting his claim by suggesting a correlation between 
his currently claimed condition and his military service.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing 
or damaged STRs do not lower the threshold for an allowance of a 
claim; there is no reverse presumption for granting a claim.  
The legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf., 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  And, here, the record 
does not contain the required supporting medical nexus evidence.  

As was true in the prior Board decision and remand, the RO 
attempted to obtain the Veteran's STRs from the NPRC.  However, 
the RO was notified that these records and Surgeon General's 
Office (SGO) extracts, an alternate source of service records, 
were likely destroyed in the 1973 fire and that the file cannot 
be reconstructed.  In an April 2007 Memorandum, VA notified the 
Veteran that all procedures to obtain his missing STRs were 
correctly followed, and that all efforts had been exhausted such 
that further attempts would be futile.  There is no basis for any 
further pursuit of his STRs.  38 C.F.R. § 3.159(c)(3), (e)(1), 
and (e)(2).  Notably, though, he submitted copies of some service 
personnel records that were in his personal possession.

It further deserves mentioning that the RO arranged for a July 
2008 VA compensation examination for a medical nexus opinion 
concerning the cause of the Veteran's left knee disorder - 
including, in particular, in terms of whether it is attributable 
to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
However, he failed to appear for that scheduled examination and 
did not offer any explanation or justification for his absence or 
request to reschedule the examination.  So his claim must be 
rated based on the evidence already of record.  38 C.F.R. § 3.655 
(2009). 


The Court has held that the duty to assist is not a one-way 
street.  If a Veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here, the Veteran has not provided good cause for his 
failure to appear at the scheduled VA examination.  And, as 
already mentioned, the AMC obtained the additional VA treatment 
records the Board requested when remanding this claim in July 
2009, so as to in turn substantially comply with that remand 
directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008).

II.  Entitlement to Service Connection for a Left Knee Disorder

The Veteran contends that his left knee disorder, including any 
associated osteoarthritis, is due to his military service.  
Specifically, he claims that he fell during service and injured 
this knee while carrying a box in an infantry company, and that 
he has had persistent, recurrent (i.e., chronic) pain in this 
knee ever since.  He also says he has a residual scar on this 
knee from that injury.  Unfortunately, after reviewing the 
evidence of record, the Board finds that the preponderance of the 
evidence is against his claim for service connection, so it must 
be denied.  

Service connection may be granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases such as arthritis will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (meaning 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In this case, the Veteran has the required current diagnosis of a 
left knee disorder, as previously conceded in the Board's July 
2009 remand.  More specifically, an April 2005 private treatment 
record from Dr. F.B. shows a diagnosis of a large medial meniscus 
tear 3 cm in length in the left knee.  Moreover, November 2006 VA 
outpatient treatment records show a diagnosis of osteoarthritis 
of the knees (so both, not just the left knee), but also 
specifically indicate the Veteran's left knee was markedly 
swollen with an effusion and may require surgery.  Therefore, 
the requirement of current disability has been met.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of 
this proof of current disability, there could be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).



Regarding the potential incurrence of a relevant injury in 
service, the Veteran's missing STRs effectively preclude him from 
meeting this additional evidentiary burden of proof.  But this is 
not dispositive of his appeal because the Board will instead 
presume, for the sake of argument, that he sustained the type of 
injury in service alleged.  See his September 2008 substantive 
appeal (VA Form 9).

So resolution of this appeal ultimately turns on whether there is 
any sort of correlation between his current left knee disorder 
and that injury in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  Unfortunately, it is in this critical respect that 
the Veteran's claim fails.

The evidence in the claims file simply does not etiologically 
link any of the Veteran's current left knee disorders to his 
military service.  Notably in this regard, it is worth 
reiterating that he failed to appear for his scheduled VA 
compensation examination in July 2008 for this necessary medical 
nexus opinion specifically to determine the nature and etiology 
of his current left knee disorder - and especially in terms of 
whether it is attributable to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (indicating that, 
where lay evidence provided is competent and credible, the 
absence of contemporaneous medical documentation, such as would 
be found in STRs, does not preclude further evaluation as to the 
etiology of the claimed disorder).



Consequently, the only evidence of record suggesting his current 
left knee disorder is related to his military service - and to 
that injury in particular, comes from the Veteran personally.  
But his unsubstantiated lay statements and testimony concerning 
this are insufficient reason to grant his claim because the type 
of left knee disorders he has are not the type that may be 
etiologically linked to his military service by mere lay opinion.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009);

Overall, the evidence dated since service simply does not support 
this notion that the Veteran's left knee disorder dates back to 
that injury in service.  The first documented post-service 
complaint of a knee disorder was in April 2005, approximately 48 
years after his separation from service.  This 48-year lapse 
between the conclusion of his service and the first documented 
post-service complaint of a left knee disorder is compelling 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Furthermore, there also is no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Following separation, there are 
no records of complaints or treatment for either knee until 2005, 
so for more than 4 decades and nearly 5 decades.  This, 
incidentally, was well beyond the one-year presumptive period 
following his discharge from service for the initial 
manifestation of arthritis, confirmed by X-ray, to a compensable 
degree of at least 10-percent disabling to otherwise warrant 
presuming the arthritis in this knee was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, and 5261.  Indeed, arthritis which was not diagnosed 
until November 2006 by a treating VA physician.



Even as a layman, the Veteran is competent to proclaim having 
experienced pain or other problems with his left knee 
(instability, etc.) while in service and during the many years 
since.  See again Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous medical 
evidence).  But his lay testimony concerning this, 
while competent, is not also credible given that he did not have 
any relevant complaints (e.g., pertinent symptoms) for so many 
years following the conclusion of his service, until treatment 
records from Dr. F.B. noted his medial meniscus tear and 
complaints of pain.  See Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Moreover, it is worth repeating that the question of whether 
there is indeed this etiological link between the left knee 
disorder and his military service is a medical, not lay 
determination.  38 C.F.R. § 3.159(a)(2).  See also Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

In making this credibility determination, the Board does not find 
the Veteran's statements concerning the date of onset of his left 
knee disorder to be credible since there is simply no evidence to 
support his contentions.  His VA outpatient treatment records 
from October 2006 to April 2007 and from December 2007 to May 
2009 simply do not corroborate his allegation that his left knee 
disorder is due to an injury that occurred during his military 
service, which ended so many years ago.  In fact, there is no 
mention whatsoever of the etiology of the disorder in his 
VA outpatient treatment records, with only one notation 
concerning his left knee in November 2006.  There similarly is no 
mention of this in the April 2005 treatment record from his 
private physician, Dr. F.B.



So even acknowledging there is proof of his claimed disability, 
there still is no competent and credible medical nexus evidence 
of record establishing a correlation between this current left 
knee disability and his injury in service.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  The Federal Circuit Court has recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a left knee disorder.  So there is no reasonable doubt to 
resolve in his favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a left knee disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


